Mr. Justice Fortas,
concurring.
I agree that certiorari should be denied. The petitioners were suspended from college not for expressing their opinions on a matter of substance, but for violent and destructive interference with the rights of others. An adequate hearing was afforded them on the issue of suspension. The petitioners contend that their conduct was protected by the First Amendment, but the findings of the District Court, which were accepted by the Court of Appeals, establish that the petitioners here engaged in an aggressive and violent demonstration, and not in peaceful, nondisruptive expression, such as was involved in Tinker v. Des Moines Independent Community School District, 393 U. S. 503. The petitioners’ conduct was therefore clearly not protected by the First and Fourteenth Amendments.